           Case 4:18-cv-00327-LPR Document 49 Filed 01/28/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

JOHN LAMB, individually and on behalf                                                           PLAINTIFF
of all others similarly situated

v.                                    Case No. 4:18-cv-00327-LPR

PULASKI COUNTY
SPECIAL SCHOOL DISTRICT                                                                     DEFENDANTS


                                               JUDGMENT

        Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that the Settlement Agreement1 is fully and finally adopted, and the case is

DISMISSED with prejudice. The Court retains jurisdiction to enforce the terms of the Settlement

Agreement.


        IT IS SO ADJUDGED this 28th day of January 2021.


                                                            ________________________________
                                                            LEE P. RUDOFSKY
                                                            UNITED STATES DISTRICT JUDGE




1
 Ex. 3 (Amend. Class Action and Collective Action Settlement Agreement and Release) to Second Suppl. to Mot. for
Final Approval and Final Fairness Hr’g (Doc. 47-1).
